United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 28, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30636
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ADRIAN T. ASHLEY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 02-CR-50101-ALL
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Adrian Ashley appeals from his jury trial conviction for

possession of a firearm by a felon in violation of 18 U.S.C.

§ 922(g)(1).   Ashley argues that the district court erred in

issuing a jury instruction on deliberate ignorance.

     A deliberate ignorance instruction will be upheld so long

as sufficient evidence supports its inclusion.   United States

v. Lara-Velasquez, 919 F.2d 946, 951 (5th Cir. 1990).      A two-part


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-30636
                                   -2-

test is conducted for reviewing whether the district court’s

deliberate ignorance instruction was proper.       First, the evidence

at trial must raise the inference that the defendant was

subjectively aware of a high probability of the existence of

the illegal conduct.    Id.    Second, the evidence must raise the

inference that the defendant purposely contrived to avoid

learning of the illegal conduct.      Id.    Where substantial evidence

of actual knowledge exists, any error in giving the deliberate

ignorance instruction is harmless.      United States v. Threadgill,

172 F.3d 357, 369 (5th Cir. 1999).

       The testimony introduced at trial raised the inferences

necessary to support the district court’s decision to instruct

the jury on deliberate ignorance.      Lara-Velasquez, 919 F.2d at

951.    In any event, any error was harmless because there was

substantial evidence of actual knowledge.        See Threadgill, 172
F.3d at 369.    Accordingly, the judgment of the district court is

AFFIRMED.